EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nader Abadir on August 01, 2022.
The application has been amended as follows: 
Claim 9 is hereby canceled.
Claim 1 (currently amended): A microplate processing device (1) comprising 
at least one carriage (2, 4) with a first receptacle (20) for microplates (6), wherein the at least one carriage (2, 4) is linear movable in a first horizontal direction (X), whereby the microplates (6) can be introduced into a processing region of the processing device (1) and can be discharged from the processing region with the at least one carriage (2, 4), 
at least one lift (3, 5), which is movable in a vertical direction (Z), whereby the microplates (6) can be removed from and supplied to the carriage (2, 4), wherein 
the carriage (2, 4) comprises a through-opening (21), the periphery of which, in the vertical projection, at least in part is situated horizontally within the periphery of a microplate (6) held in the carriage (2, 4), and wherein 
the lift (3, 5) comprises a second receptacle (30) for microplates (6), the periphery of which, in the vertical projection, is situated within the periphery of the through-opening (21), whereby the second receptacle (30) can be moved unhindered through the through-opening (21) in the vertical direction (Z), wherein  
the through-opening (21) of the carriage (2) comprises at least one recess (210, 211, 212), which is situated laterally outwardly beyond the periphery of a held microplate (6), and in that the receptacle (31) of the lift (2, 3) comprises at least one arm (310, 311, 312), which in the projection in the vertical direction (Z) is arranged in the at least one recess (210, 211, 212), and in that a front 3recess (211) is provided on a side of the through-opening (21) which is a front side in the first horizontal direction (X), which front recess fully penetrates through a section of the front region of the carriage (2, 4), resulting in a fork-shaped carriage (2, 4), wherein
the carriage (2, 4) comprises a first plane (200), from which the through-opening (21) extends, and wherein a plurality of limiters (22, 23, 24) are provided, which extend upwardly in the vertical direction (Z) from the first plane (200) so as to be able to restrict the lateral movements of a microplate (6) held in the carriage (2, 4).
Claim 3 (currently amended): The microplate processing device (1) according to claim 2, wherein the at least one stops (32, 33, 34) is/are arranged and designed to bear against an inner side wall (61) of a microplate (6) held in the second receptacle (30). 
Claim 4 (currently amended): The microplate processing device (1) according to claim 2, wherein the at least one stop[[s]] (32, 33, 34) is/are arranged and designed to bear against an outer side wall (60) of a microplate (6) held in the second receptacle (30).
Claim 7 (currently amended): The microplate processing device (1) according to claim [[45]] 4, wherein the at least one recess[[es]] (210, 211, 212) is/are provided on each side of the through-opening (21).
Claim 10 (currently amended): The microplate processing device (1) according to claim 1. wherein the at least one arm[[s]] (311, 312, 313) is/are provided on each side of the second receptacle (30).  
Claim 11 (previously presented): The microplate processing device (1) according to claim [[45]] 4, wherein the at least one stops (32, 33, 34) is/are provided on the at least one arms (310, 311, 312).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner believes the closest prior art to the invention of above amended claim 1 is Chamberlin et al., (US 2014/191109).  However, Chamberlin et al., fail to teach, in particular, the carriage comprising a first plane (200), from which the through-opening (21) extends, and wherein a plurality of limiters (22, 23, 24) are provided, which extend upwardly in the vertical direction (Z) from the first plane (200) so as to be able to restrict the lateral movements of a microplate (6) held in the carriage (2, 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798